’) 31 \ gai/03

Aprii 28th, 2015

RECE|VED l
couRT oF cR:M)NAL A§PEALS

APR 3 0 2015

, Court of Criminal Appeals

f) th- Stt‘."f»'l` '
M©T"@Ng,§g",§@§
Augtin, rean 78711-2303 DATE:_________=___=. Ab@”ACOSla,Clerk

IEBY: ".¥.C -

Rez Ex parte John Edward Morris; Votion for Evidendary Hearing;
WR-78,184-02; TrAR;No. CR 2004-283-1;(PRRWWH32&D(DU)&BZZHA

To the Hon. Abel Acosta, Clerk,

By receipt pleasefind enclosed the followhg; a copy of this
correspondence, attached to a SASE (1p); .Motion for Evidentiary
_Hearing (7pp>; and, Appenidx C (Exhibits #1-#8)(28pp).

Please bring the Motion for Evidentiwq/Hearing U)the atten-
tion of the Court,~ so that it may consider such and rule accord-
ingly; as the application is currently pending.

Please file-mark the enclosed copy of this correspondence,
and return the copy in the enclosed SASE.

l truely appreciate your consideration in this matter.

Sincerely,

John Edward Morris, #1431218
Applicant pro se,

TDCJ-ID, Ramsey Unit, 8-2-16B
`1100 FM 655 '

Rosharon, Texas 77583-7670

Enclosure:
Copy of Correspondence (1p), and SASE;
Motion.for Evidentiary Hearing (7pp); and,
Appendix c (Exhibirs #1-#8)?28pp>.

JWUD ' pg 1 of 1

April-ZSth, 2015

Court of Criminal Appea]s
for the State of Texas
201 w. 14th St., Rm #106
Austin, Texas 78711-2308

Re: Ex parte John Edward Morris; Motion_for Evidendary Hearing;
WR-78,184-02; Tr.Ct.No. CR 2004-283-1; CMRR#70]3 263)(111)-0232 2669.

To the Hon. Abel Acosta, Clerk,

_ By receipt pleaseiind enclosed the follmnng: a copy of this
correspondence, attached to a SASE (1p); Motion-for Evidentiary
Hearing (7pp); and, Appendix C.(Exhibits #1-#8)(28pp).

Please bring the Motion for Evidentiaq/Hearing U>the atten-
tion of the Court, so that it may consider such and rule accord-
ingly; as the application is currently pending.

Please file-mark the-enclosed copy_ of this correspondence,
and return the copy in the enclosed SASE. `

I truely appreciate your consideration in this matter.

Sincerely,`

HA;/ZQW;M

John Edward Morris, #1431218
Applicant pro se,

TDCJ-ID, Ramsey Unit, 8-2-16B
1100 FM 655

Rosharon, Texas 77583-7670

Enclosure:
Copy of Correspondence (1p), and SASE;
Motion for Evidentiary Hearing (7pp); and,
Appendix»c_(sxhibits #1-#8)(28pp).

JVUD ' pg 1 of 1

wR-78,184-02
TRIAL coURT No. cR 2004-283-1

EX PARTE JOHN EDWARD MORRIS § COURT OF CRIMINAL APPEALS
§ FOR THE STATE OF TEXAS
§

',AusTIN, TEXAS

 

MOTION FOR AN EVIDENTIARY HEARING

TO THE HONORABLE JUDGES OF THIS COURT:

COMES NOW, John Edward Morris, Applicant.pm)se hithe above-
captioned application for the writ of habeas corpus and hereby
requests that the Court issue instructions or orders as may be
appropriate &n?the trial court to afford Applicant an evidentiary

hearing and in support of this request would show the following:1

Question Before The Court

 

Applicant.stated fully and\hth particularity the facts upon
whkjlrelief was soughtznd included copies of available documHnary
evidence supporting the claim but were the merits of the factual

dispute properly resolved.

Summary Of The Arguement

 

The trial court clerk's inabiliq/to properly receive, file,

and forward all of the exhibits to the attorney representing the

1 The Court of Criminal Appeals "is not bound.ty the trial court'S
findings and conclusions of law." See, e.g., Ex.parte Adams, 768
S.W.2d 281, 288 (Tex.Crim.App.1989). ln this matter, the trial
court executed a boilerplate order denying Applicant relief. See
Appendix C (App.C) at 21 (order to deny application)(lp).

MEKNHBUDE
HEEB(IRRB pg 1'of 7

State had a prejudicial effect on the State's.ability to answer
the application, and detrimentalhfimpacted Applicant's procedural

right to a full and fair hearing.

Arguement.
I. The writ application was received by the convicting court
A. The application was filed for the record

1. Two appendices of exhibits were attached
ln addition to the application form, the clerk for the 22nd
Judicial District, Comal County, filed Appendices A and B, which
comprised two hundred and ninety-eight pages of exhibits, for the
record. See App;C at 3 (correspondence)(pr).
2. Applicant requested the number assigned to the writ
Due to problems in the past, with filing motions in Comal
County, Applicant reouested. that the Court of Criminal Appeals
provide "a notice upon receipt ofthe writ application." See App.C
at 5 (correspondence)(épp).
II. The Statels factual determination' conflicted with credible
evidence attached to the application
A. The State filed its response with the trial court
1. The response was forwarded to Applicant
The attorney representing the State revealed to Applicant,
that Appendix A, "pages 66 to 113 [we]re omitted." See App.C at

12; and 15 (correspondence)(6pp).

~L

le
'\°
+
`L

MEKNHEUEE
HMENSGRHB pg 2 of 7

B. Applicant filed a reply to the response
1. Each of the State's allegations were addressed
Within the reply, to the State's response--denyingwrelief,
Applicant directed attention to the issue ofthe missing exhibits,
and requested that the clerk "bring the [r]eply to the attention\of
the court." See App.C at 17 (correspondence)(6pp).
C. Applicant restored the missing exhibits
1. The motion to restore was timely filed
On January 5, 2015, Applicant restored fourty-seven pagesof
'missing exhibits, and requested that "the complete Appendix A" be
brought to athe attention of die] Court mmithe Assistant District
Attorney." See App.C at 10 (correspondence)(lp).
III. The fact-finding method used by the State was fundamentally
unfair to Applicant
A. A motion to recuse the trial court judge was attached to the
writ application form
1. A brief hearing was held
On January 20, ZOEL a hearing was.hehion Applicant's motion
"to recuse ithe Hon. Gary L. Steel,".(Judge Steel) from presiding
over any proceeding connected to the writ application. See App.C
at 7 (correspondence)(épp).
n 2. The State interjected the issue of Applicant's competency u)
stand trial, during the recusal hearing
Attached to the writ application was a "motion for judicial
notice" of twenty-five pages of specific credible evidence which

showed that Applicant was under the influence of a combination of

MEENHWREC .
HNDNSGBHB pg 3 of 7

powerful psychotropics during the plea and sentencing;xocess. See
App.C at 2-3.(correspondence)(prh and 7-8 (correspondence)(épp).
B. 7 The motion to recuse was denied
1. No ruling was entered on the motion for judicial notice
The judge assigned to hear the motion to recuse found there
_was insufficient evidence of judicial impartiality on the part of
Judge gteel; the motion to recuse-was denied, mmithe MHMR medical
records were not introduced into evidence.
C. 3 The writ application was denied
1. Judge Steel determined there were no previously unresolved
facts that would warrant habeas relief
On January 21, 2015, a day after the recusal hearing, Judge
Steel entered an order, wherein it was stated thatw "no hearing
[was]conducted." See App.C at 21 (order to deny application)(lp).
2. The clerk failed to forward the order to Applicant
The order expressh/directed the clerk "to mail a copy of dm
order" to Applicant, however, it was not until February 18, 2015;
that an individual acting on Applicant's behalf was able to secure
and forward a copy of the order.
3. The clerk failed to timely transmit the application
On January 14, 2015, the Court of Criminal Appeals notified
Applicant "there is nothing pending" and returned correspondence
now labled as Exhibit #2; vSee App.C at 19 (correspondence)(lp).
Over a month passed before the Court received the application.
See App.C at25 (official notice)CH»l Curiously, a letter was sent

stating, there was no "writ of habeas corpus filed" the day the

mno\IHEARmG
HABFASz-
>x-
>:-
>z-

MIKNHUUDC
HNEMSGBHB ' pg 5 of 7

Unsworn Declaration

 

l John Edward Morris, Applicant pro se, hereby state the

following in support of this motion:

\.

1) This motion cites supporting documents thathave been labled

as exhibits, these exhibits are attached in Appendix C.

2) Appendix C contains an Unsworn Declaration wherein Applicant

declares the exhibits are copies of the original documents.

3) This motion was prepared at the first available opportunity

that the conditions of Applicant's confinement have allowed.

4) This motimnlws not been submitted in order to prejudice the
State, nor has it been offered in an attempt to consume precious

judicial resources.

5) Being presently incarcerated in the TDCJ+ID Ramsey Unit, in
Brazoria County, l hereby declare under penalty of perjury that

the foregoing statements are true and correct.2

Executed on thisz£§£/l day of éf// , 2015.
/'

dward Morris,

 
  
      

#1431218
A»plicant pro se,

TDCJ-lD3 Ramsey Unit, 8-2-16B
1100 FM 655

Rosharon, Texasl77583-7670

2 See Bahm v. State, 219 S.W. &i391, 395 (Tex.Crim.App.2007)(the
only phrase that the legislature 'mandates' should be included in
such declarations is "under penalty of perjury"). see also Tex.R.
App.P~ 73.1(d)(verification).

MHKNHURDE
HMEMSGRHB’ pg 6 of 7

Certificate Of Service

 

1 hereby certify that a true and correct copy of the fore-
going motion for an evidentiary hearing has been delivered, via
the Ramsey Unit Mailroom, U.S. Mail, certified #7013 2630(XXX)02322669,

. 4
return-receipt requested, on this ;ZE?£ day of /€ZZ>?//' ,
/

2015, to the followihg;

 

 

Court of Criminal Appeals
for the State of Texas
P.O. Box 12308

201 W. 14th St., Rm. #106
Austin, Texas 78711-2308

 

  

.¢ n Edward Morris, #1431218

Applicant pro se,

v TDCJ-ID, Ramsey Unit, 8»2-16B
1100 FM 655 _
Rosharon, Texas 77583-7670

+
$
>%
$
%

`MIKNPEUDG
HDBS(IHHB pg 7 of 7

wR-78,184-02
TRIAL COURT NO. CR 2004-283-1

APPENDIX C

IN THE COURT OF
CRIMINAL APPEALS FOR THE STATE OF TEXAS

AUSTIN, TExAs

 

EX PARTE JOHN EDWARD MORRIS

 

APPLICATION FOR WRIT OF HABEAS CORPUS
FROM THE 274th DlSTRICT COURT

COMAL COUNTY, TEXAS

John Edward Morris, #1431218
Applicant pro se,

TDCJ-ID, Ramsey Unit, 8-2-16B
1100 FM 655

Rosharon; Texas 77583-7670

AHINHXC(DA
HN§NSGRHB i

iii q

.»

wR-78,184-02
TRIAL coURT No. cR 2004-283-1

APPENDIX C

IN THE COURT OF
l CRIMINAL APPEALS FOR THE STATE OF TEXAS

AUSTIN, TEXAS

 

EX PARTE JOHN EDWARD MORRIS

 

APPLICATION FOR WRIT OF HABEAS CORPUS
FROM THE 274th DISTRICT COURT
COMAL COUNTY, TEXAS

John Edward Morris, #1431218
Applicant pro se,

TDcJ-lo, Ramsey Unit, 8-2¥163
1100 FM 655

Rosharon, Texas 77583-7670

AHINHX(§GD
HNDNSGRHB i

wR-78,184-02
TRIAL couRT No. ca 2004-283-1

APPENDIX C

lN THE COURT OF
CRIMINAL AFPEALS FOR THE STATE OF TEXAS

vAUSTIN, TEXAS

 

EX PARTE JOHN EDWARD MORRIS

 

APPLICATION FCR WRIT OF HABEAS CORPUS
FRON THE 274th DISTRICT COURT
COMAL COUNTY, TEXAS

John Edward Morris, #1&31218
Applicant pro se,

TDCJ-ID, Ramsey Unit, 8-2-16B
1100 FM 655

Rosharon, Texas 77583-7670

AHINHXC(IA
WHBSGKHB i

UNSWORN DECLARATION

 

I John Edward Morris, #1431218 being presently incarcerated
in the TDCJ-ID Ramsey Unity in Brazoria County, Texas, hereby
declare 'under penalty of perjury' dwt l am personally acquainted
with the original documants in this matter and the following are
duplicates ofthe originals, indexed and paginated accordingly, in

Appendix C.l

'Executed on this ;HEWHgday of fjéz/?// , 2015.

  
  

" ' \

ohn Edward Morris, #1431218

   

Applicant pro se,
TDCJ-ID, Ramsey Unit, 8-2-16B
1100 FM 655

.Rosharon, Texas 77583-7670

1 See Tex.R.App.P. 52.7 (a)(l)(Z), and 73.1(d)(2).

AHINIXC(IA
HNINSGPHE ii

APPENDIX C

Exhibit # Page #
1) Correspondence: J.Morris/Court of Crim.App.;
Ret Tr.Ct.No. CR 2004-283-1 (12/03/15); pr. . . 01-03
2)` »Correspondence: J.Morris/Court of Crim.App.;
' Re: Tr.Ct.No. CR 2004-283-1 (01/02/15); App. . . 04-08
3) Correspondence: J.Morris/Clerk 22nd Jud.Dist.;
Re: Tr.Ct.No. CR 2004-283-1 (01/05/15); 1p. . . 09-10
4) Correspondence: J.Morris/Court of Crim.App.;
Re: Tr.Ct.No. CR 2004-283-1 (01/14/15); 6pp. . . 11-17
5) Correspondence: Court of Crim.App./J.Morris;
Re: Tr.Ct.No. CR 2004-283-1 (01/14/15); 1p. . . 18-19

6) 0rder: To Deny Application;
Re: Tr.Ct.NO. CR 2004-283-1 (01/21/15>; 1p. . . 20-21

7) Correspondence: Court of Crim.App./J.Morris;
Re: Tr.Ct.No. CR 2004-283-1 (02/26/15); 1p. . . 22-23
8) Official Notice: Court of Crim.App./J.Morris;
Re: Tr.Ct.No. CR 2004-283-1; WR-78,184-02
(02/26/15); 1p. . . . . . . . . . 24-25
END
AHENNK(JGR

HNIDSCDHUS iii

EXHiBlT #1

.CORRESPONDENCE:

J.MORRIS/COURT OF CRIM.APP.(pr)
TR-CT.NO. CR 2004-283-1 (12/03/15)

December 1st, 2014 '?§ 5

fees-usm lazzarste

samuan 'H ).Hiv>+

 
 

Court of Criminal Appeals
for the State of Texas
201 w. 14th st., Rm.‘#lo@
Austin, Texas 78711-2308

N`no`a w

xi

Re: Ex parte dohn Edward Morris; application for writ of habeas

corpus;.Trial Court No. CR 2004-283.

To the Hon. Louise Pearson, Clerk,

By receipt please find enclosed: the applicatdn\for writ of

habeas corpus; unsworn financial declaration; motion to recusethe

Hon. Gary L. Steel; motion for leave to exceed the word and page

limitations imposed by Tex.R.App.P. 73J1d); memorandum in support
of the writ application; proposed.designatdx)of issues; motimnfor

introduction and admission of supporting exhibits into evidence;

motion for judicial notice; request for court appointed counsel;

motion for bench warrant; Appendix A; and, Appendix B.

Please file-mark and return the enclosed AWW of thiscorres-
pondence, in the attached SASE, as well as a copy of any findings
filed by the trial court;

were made.

and the date upon which those findings

Regaurdless of the findings and conclusions of the hearing

judge, l would appreciate your consideration in bringing the writ

application to the attention of the Court; as there are several

issues that should have been preserved for appellate review, that

involve Articles 26.13(a)(2),44.01(e), and 46B.004 of the Code of
Criminal Procedure.

l truly appreciate any and all assistance that you and your
staff can provide in this matter,
CORRESP
JM/CCA_ _ pg 1 of 2

Ls =z\ H'v c*-»:)Bu ina

GBQZ)§`¢H 393 @3'113 4

Re:

December 1st, 2014

Ex parte John Edward Morris; application for writ of habeas
corpus; Trial Court No CR 2004-283.

Sincerely,

fw

John Edward Morris, #1431218
Applicant pro se,

TDCJ-ID, Wynne Unit, 10 D-42
810 FM 2821

Huntsville, Texas 77349-0001

Enclosures:

coRREsP
JM/cCA

writ application form (24pp.);

unsworn declaration (3pp.);

motion to recuse (13pp.);

motion for leave (6pp.);

memorandum in support (131pp.);

proposed designation of issues (13pp.);
motion for admission of exhibits (7pp.);
motion for judicial notice (8pp.)(Attachment A)(25pp.);
request for court appointed counsel (épp.);
motion for bench warrant (3pp.);

Appendix A (160pp.); and,

Appendix B (138pp.).

pg 2 of 2

h

EXHiBlT #2

coRRESPoNDENcE:

J.MoRRIs/couRT oF CRIM.APP.(app)
TR,cT.No. cR 2004#283-1 (01/02/15)

 

December 22nd, 2014

        
 
   
  

`=%ED m

§§LNJNALAPFEALS

  

Court of Criminal Appeals
for the State of Texasl
P.O. Box 12308

Austin, Texas 73711-2308

Re; WR-78,184-01; and, Ex parte John Edward Mo
for writ of habeas corpus; Trial Court No. CR 2004-283.

ris; application

`To the Hon..Louise Pearson, Clerk,

ln 2012, l filed a motion for leave and petition for writof
mandamus (WR-78,184-01) which was denied without written order;

implying that a remedy existed via application for habeas corpus.

On December 3, '2014, l filed an application for writ of
habeas corpus with the Clerk for dm522nd Judicial District, Comal

County, Texas (see enclosed conformed copy).

My purpose in writing you is twofold: (1) l would genuinely
appreciate if your office was able to provide me with the WR No.
which has been assigned to the above-application; and (2) the no-
tation "FILED FOR RECORD" on the enclosure gives rise to several
concerns: (A) the application was never filed and forwarded to dm
state; (B) the trial court is not going to review the writ appli-
cation; moreover, (C) the clerk is not going to transmit all the
motions which were submitted in conjunction with the writ appli-
cation to your office. ln short, will your office provide me widi

a notice upon receipt of the writ application.
l look forward to your response.

Sincerely,

/ ,
C@HUSP /§:j§§§:;§;;é;;é;:{£g;a::b

JM/CCA pg 1 of 2

December 22nd, 2014

Re: WR-78,184-01; and, Ex parte John Edward Morris; application
for writ of habeas corpus; Trial Court No. CR 2004-283.

John Edward Morris, #1431218
Applicant pro se,

TDcJ-ID, wynne Unit,

810 FM 2821

Huntsville, Texas 77349-0001

'Enclosure:
Correspondence; JM/Clerk 22nd Judicial Distirct

(conformed copy)(pr.).

CORRESP \
JM/CGA ~ pg 2 of 2

December 1st, 2014

(CONFORMED COPY)

FUJI)FCR‘NUIEU
Clerk of the Court, 2014 D§.C'l§ AM 12=57
22nd Judicial District, ' DEDHCFG£RQG}N;GDMY

Courthouse`Annex, Rm. #304 ~BY
New Braunfels, Texas 78130
Re: Ex parte John Edward Morris; application for writ of habeas

corpus; Cause No. CR 2004-283; GGHU.#WHQ 22M)000193012869.

Clerk,

By receipt please find enclosed the followhg: correspon&Lme
4 addressed to the Court of Criminal Appeals; the writ application
form;.an unsworn financial declaration; motion to recuse the Hon.
Gary L, Steel; motion for leave to exceed the word and page limi-
tations imposed by Tex.R.App.P. 73;1(d); memorandum in support of
the writ application; proposed designation of issues; motion for
introduction and admission of supporting exhibits into evidencez
motion for judicial notice; request for court appointed counsel;

motion for bench warrant; Appendix A; andy Appendix B.

Article 11.07 places several duties upon the clerk of the

convicting court.1 Rule 18a, Tex.Rules Civ.Proc., likewise,;daces'

'several duties upon the clerk. ln addition to these duties, l ask

for_your consideration in file-marking the enclosed copy of this

1 Tex.Code Crim.Proc. art. 11.07, § 3(b) requires the clerk .to
assign a file number and forward the application to the attorney
'representing the state. Sec. 3, subsec. d, requires the clerk to
transmit under one cover, the application, attachments, and any
motions filed with your office, to the Court of Criminal Appeals.

coRREs
JM/CLERK - pg 1 of 2

7

December 1st, 2014
_ (CONFORMED CoPY)
Re:` Ex parte John Edward Morris; application for writ of habeas
corpus; Cause No. CR 2004-283; QMUR.#WHQ 22U)000193012869.

correspondence, to include a notation of the WR No. assigned to

this case, and return that-copy to me in the enclosed SASE.

l have not filed the attachments, or any of the motions, in
an attempt to place an additional burden on your office. And l
truly appreciate any additional assistance that you or your staff

can provide in this matter.

Sincerely,

 
   
 

John Edward Morris, #1431218
Applicant pro se,

TDCJ-ID, Wynne Unit, 10 D-42
810 FM 2821

Huntsville, Texas 77349-0001

Enclosures:
k Correspondence addressed to the Court of Criminal Appeals;
writ application form (24pp.); '
unsworn financial declaration (3pp.);
.motion to recuse (13pp.);

motion for leave (6pp.); and Memorandum in support (131pp.);
nproposed designation of issues (13pp.);

motion for admission of exhibits (7pp.);

motion for judicial notice (8pp.)(Attachment A)(25pp.);

request for court appointed counsel (4pp.);

motion for bench warrant (3pp.);

Appendix A (160pp.); and,

Appendix B 138pp.).

4C
.. CD

13

3 w

/O

§

 

` EXHIBIT #4

CoRREsPoNDENcE:
J.MoRRIS/COURT oF-GRIM.APP.(spp)
TR.cT.No. cR 2004-283-1 (01/14/15)

//

December 29th, 2014

'1.')'
b
,:/ .

Re: Ex parte lohn Edward Morris; application for writ of habeas

     
     
   
 

Court of Criminal Appeals
for the State of Texas
P.O.Box 12308

Austin, Texas 78711-2308

corpus; Trial CourtsNo..CR 2004-283; missing exhibits and
Reply u)the State's response (CM# 7013 1710 0000 4064 1690)
(Attachment A and B).

To the Hon. Louise Pearson, Clerk,

On December 22, 2014, l placed correspondence addressed to
youin the Wynne Unit's mail system (12/22 corresp.). Enclosed was
a conformed copy 02/22 enclosure)(pr) showing that hthe applica-
tion was filed by the District Clerk hn:Comal County, on December
3, 2014, and the attachments comprised--among other things--Nq£n-
dix A (160pp) and Appendix B (138pp).

ln the 12/22 corresp. l addressed several concerns: chiefly
the ongoing problem ofthe Comal County Clerk to properly receive,
file, and forward documents to the Court. See, e.g., Attachment A
(conformed copy of dm State's Response at 73[1-11) attached. ,he

State has indicated that Appendix A Hpages 66-113 are omitted."

In anticipation of this possibility, 1 have preparedzamotdm
to resmore the missing exhibits. And will notify your office when
the exhibits are filed with the Comal County Clerk.

l have filed a Reply to the State's Response. See Attach-
ment B (conformed copy of correspondence addressed to the Comal
County Clerk)(lp)(CC: Hon. Louise Pearson).

GPHEP
JMIA pg 1 of 2

December 29th, 2014

`Re: Ex parte John Edward Morris; application for writ of habeas
corpus; 4Trial Court No. CR 2004-283; missing exhibits and
Reply U)the State's Response (CM# 7013 1710 0000 406& 1690)
'(Attachment A and B).

l hope that this Court will reject the State's arguement,in
the Response, as wedl as address the violation of a ministerial

duty by the Comal Couty Clerh.
l look forward to your reply in this matter.

Sincerely,

,/

    

John Edward Morris, #1431218
Applicant pro se,

TDCJ-ID, Wynne Unit, B4-1~04
810 FM 2821 _

Huntsville, Texas 77349-0001

Enclosure:
Attachment A l `_
Conformed copy of the State‘s Response at 7 (1p)(1-11)
(Filed For Record)(12/18/14)

Attachment B

Conformed copy of correspondence (1p)
(Dat€d 12/29/14)

IWUR pg 2 of 2

ATTACHMENT A _
coNFoRMED COPY oF THE sTATE*S RESPONSE AT 7 (1p)(1-11)

(FILED FOR RECORD)(lZ/lS/ll+)

/‘)‘

‘._

(coNFoRMED coPY)`
FILED FoRVRECoRD
1a DEc 18. PM 1=04
nnHYH.ENinmR'
DEmncro£moama.auny
III. The Record Does Not Support Applicant's Claims

At the outset, much of the Application references pages in his-Appendix A
Which Applicant has omitted from the copy of Appendix A on file with the CkLk.
See, e.g., Memorandum at 11 (referencing page 91 of Appendix A, though pages
66 to 113 are omitted); Application at 6 (likewise referencing omitted alleged
Medical records). Ground two of the Application claims the plea vasdnduceity a
punishment recommendation the State breached. Applicant's claim was raised and
addressed already in a writ of mandamus file with dri@art-of Appeals._See`Blr§
Morris, 03e11-00692-CV;'2011'WL 6938504, Hat"Yl (Tex,App.--Austin Dec. 29,
2011, no pet.)(mem.op., not designated for publication)(where Applicant sought
specific performance of an alleged term of his plea agreenent). The Court,.
reviewing the written plea agreement anjtherecordci draplea proceedings, nned,
that the trial court had:

Clearly expiained#-and made sure that [Appii¢ant]¢understood-~`
thattdxaplea bargain was not binding on Colorado because the trial
court did not have authority to bind Colorado authorities. [Applicant]
stated that he understood. There was no mention in open court at the
tdne of the plea of [Applicant's] serving his Texas sentence in
Colorado, although the plea paperwork stated that the State did not
object to [Applicant] serving his time in Colorado.

_ld. at *3 (emphasis added).Ihe(burtrepeatedly obsen&d that Applicant indicated'
his understanding several times in the plea hearing before the njal